 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   JOHN ATLAS, JR.,                            Case No. ED CV 15-01504 RSWL
                                                           (RAO)
12                       Petitioner,
13          v.
                                                 JUDGMENT
14   ERIC ARNOLD, Warden,
15                       Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the First Amended Petition is
20   denied, and this action is dismissed with prejudice.
21

22

23   DATED: March 27, 2020
24                                          s/ RONALD S.W. LEW
                                            RONALD S.W. LEW
25                                          UNITED STATES DISTRICT JUDGE
26

27

28
